DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.   The claims are drawn to the “detecting” of an address location by the circuit 150 and the control of the variable capacitance by circuit 150.  However, 150 is not shown with any detail or connections thereto perform such a function. These features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant points to paragraph 19, 20, 23, 27 and 32 for support.  However, these just describe a sensing circuit which senses voltage differences. There is no “detection of a…location” described therein.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as pointed out above (and below) the disclosure lacks description of the claimed features.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are directed to methods and structures configured to determine location of a column decoder switch of a selected bit path and to select a variable capacitance in the reference path circuit to match the selected bit path.  The disclosure directs that element 150 is to perform these functions.  However, the disclosure lacks any particular means by which 150 is to perform such elements.  Figure 3 merely shows what selected capacitance correspond to what addresses.  But, there is no disclosure as to how 150 is to determine what address is selected and in response select the desired capacitance or how the relevant S signals are selected in response to the sensed capacitance.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As noted above, the disclosure is lacking with respect to how the disclosed circuitry is supposed to implement the claimed methods and functions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, the disclosure is lacking in support of certain features of the claimed invention.  A proper determination of the claim scope is not possible by one of ordinary skill since the invention cannot be understood with the current disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata (US 2001/0033514).
Regarding claim 1, Takata discloses an integrated circuit comprising: a memory array (see Figure 1, 110) comprising a plurality of bit cells (MC), wherein each of the bit cells is coupled to a respective bit path (e.g. B0); a first multiplexer (switches in STb0, etc.) comprising a plurality of column address locations (Bsa’s) wherein each of the plurality of column address locations is coupled to the memory array and corresponds to a respective bit path capacitance (see paragraph 0103) ; and a variable capacitance circuit (190+T2)) coupled to a reference path (Br) configured to substantially match reference path capacitance to each of the respective bit path capacitances (see paragraph 0079).
Regarding claim 2, Takata discloses integrated circuit of claim 1, wherein the integrated circuit is configured to adjust a reference path capacitance to align to each of bit path capacitances of the plurality of column address locations (see paragraph 0079, according to BSa’s).
Regarding claim 3, Takata discloses integrated circuit of claim 1, wherein each of the column address locations comprises a respective pass-transistor gate configured as a switch of the first multiplexer (see Figure 1).
Regarding claim 4, Takata discloses integrated circuit of claim 1, wherein the variable capacitance circuit comprises a second multiplexer (T2) and one or more address dependent variable capacitors (190), wherein each of the one or more address dependent variable capacitors corresponds to a reference path capacitance and is configured to approximately equate to the respective bit path capacitance (see paragraph 0079).
Regarding claim 5, Takata discloses integrated circuit of claim 4, wherein the second multiplexer comprises a switch, and wherein the switch is coupled to the one or more address dependent variable capacitors (Lt’s).
Regarding claim 6, Takata discloses integrated circuit of claim 4, wherein each of the one or more address dependent variable capacitors comprises a respective NMOS (Lt’s) transistor coupled to a reference capacitor (Cr’s).
Regarding claim 8, Takata discloses integrated circuit of claim 1, further comprising: a column decoder (provider of signals Bsa’s) coupled to each of the one or more address dependent variable capacitors and configured to select one of the plurality of column address locations.
Regarding claim 9, Takata discloses integrated circuit of claim 9, wherein based on the selection of column address location, the variable capacitance circuit is configured to adjust capacitance on the reference path (see paragraph 0079).
Regarding claims 10 and 12, inasmuch as understood Takata discloses the integrated circuit of claim 1, further comprising: an amplifier (SA) circuit coupled to the first multiplexer and the variable capacitance circuit and configured to: detect, at a node on the reference path, the column address location corresponding to the bit cell to be read (the cell at that location is read).
Regarding claim 11, inasmuch as understood Takata discloses the integrated circuit of claim 10, wherein the variable capacitance circuit is configured to: control the reference path capacitance to substantially match the bit path capacitance corresponding to the column address location (see paragraph 0079).
Regarding claim 13, inasmuch as understood Takata discloses the integrated circuit of claim 10, wherein the variable capacitance circuit is configured to: alter the reference capacitor value to substantially equate to the column address location (according to signals BSa’s).
Inasmuch as understood, claims 14-20 recite features substantially similar to those rejected above and are rejected on the same basis




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2001/0033514)  .

Regarding claim 7, the variable capacitance circuit of Takata comprises capacitors individually selectable via address signals and therefore Takata fails to teach they are coupled in series.  However, the behavior of series connected capacitors was well known in the art as well as  such series connected variable capacitor circuit.  Therefore, it would have been obvious to those having ordinary skill at the time of filing to replace the individually selectable capacitances of Takata with a series connected variable capacitance circuit since these are art recognized equivalents known at the time of filing and yield the predictable result of providing a specific capacitance.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. While Applicant’s amendments to the drawings and specification have made certain features of the claimed scope sufficiently clear for the Examiner to apply art accordingly, the disclosure is still lacking as noted above.  This appears to be due to Applicant’s use of claim language which directs that circuitry elements are configured to “detect a location” or to “track a location”.  The plain meaning of these terms is that there is some entity that is detecting the location or tracking the location of something else.  However, there is no support for this and while the Examiner has read the claims in view of the disclosure (now amended).  The amplifier circuit is disclosed as performing the functions of determining a reference capacitance and then directing the variable capacitance circuitry to change the capacitance value, but there is no disclosure as to how or by what mechanism this is done. The disclosure merely shows that the capacitance is set by what “S” signals are provided. There is no interface between the 150 and the provider of the “S” signals.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/               Primary Examiner, Art Unit 2824